Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election without traverse of Invention II, claims 16-36 in the reply filed on December 22, 2021 is acknowledged.
Claims 1-15 and 37-49 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “effective waveform” in claims 16, 17, 20, 21, 23, 24, 26, 27, 30, 31, 33, 34 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the 
Claims 17-22, 24-29 and 31-36 are rejected to for being dependent on claims 16, 23 and 30, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 23 and 30 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Moulder et al. (US Pat 7,450,995).
Regarding claims 16, 23, and 30, Moulder et al. discloses a method, an implantable medical device and an output control system for use in an implantable medical device, comprising: an output configured to connect to a lead (fig. 3); a charging circuit 117; a capacitor 119 switchably coupled to the charging circuit; a switching circuit 142, 144, 146, 148 coupled between the capacitor and the output (fig. 3-4); an output control circuit 120 configured to generate a control signal (“pulse width modulated .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 24-25, 31, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulder et al. (US Pat 7,450,995) in view of Rubin et al. (US Pat 6,298,266).
Regarding claims 17, 19, 24-25, 31, 36, Moulder et al. discloses varying the duty cycle, but does not expressly disclose the duty cycle varies such that an initial portion of the collection of control pulses includes a first duty cycle and a final portion of the collection of control pulses includes a second duty cycle that is longer than the first duty cycle.  Rubin et al. teaches a pulse width modulator delivering control pulses where the duty cycle increases such that a second duty cycle is longer than a first duty cycle (col. 17, lines 41 to col. 18, line 27; fig. 36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moulder et al. and try delivering control pulses with a first and second duty cycle, the second duty cycle being longer than the first duty cycle as taught by Rubin et al. in order to compensate for the diminished magnitude of each pulse as the capacitor continues to discharge (col. 18, lines 21-23).  

Claims 18, 20-22, 26-29, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulder et al. (US Pat 7,450,995) in view of Rubin et al. (US Pat 6,298,266) as applied to claims 17, 19, 24-25, 31, 36 above, and further in view of Kroll et al. (US Pat 5,507,781).
Regarding claims 18, 29, 32, Moulder et al. does not disclose the output control circuit is configured to vary the first and second duty cycles to define a leading edge profile having an ascending non-linear shape that transitions from a low voltage to a high voltage, and a steady-state profile at the high voltage for a duration of the positive phase segment.  Kroll et al. teaches increasing the duty cycle in a defibrillator system is common (col. 12, lines 8-15) and provides a known example of a leading edge profile having an ascending non-linear shape that transitions from a low voltage to a high voltage, and a steady-state profile at the high voltage for a duration of the positive phase segment (fig. 8a, 11a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try varying the first and second duty cycles to create a leading edge profile having the shape 
Regarding claims 20, 26, 33, Moulder et al. does not expressly disclose the capacitor is configured to store a full charge with a voltage of at least 400V and the output control circuit is configured to vary the duty cycle of the control pulses to define the effective waveform of a first shock to have a voltage of less than 300V.  Kroll et al. teaches it is known in the art for capacitors to be charged to 400 volts (col. 1, lines 62-63), and further teaches varying the duty cycle is common (col. 12, lines 8-15) and defining a waveform of a first shock to have a voltage of less than 300V (fig. 5a, 6a, 7a, 8a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try charge the charging capacitor to 400V and to vary the duty cycle of the control pulses in order to produce a first shock having a voltage of less than 300V as taught by Kroll et al. as it appears to be known settings and parameters in common defibrillator systems to yield predictable results in the art.
Regarding claims 21-22, 27-28, 34- 35, Moulder et al. does not expressly disclose the capacitor represents a single charge storage capacitor that is configured to store a full charge with a voltage of no more than 500V, but does disclose the output control circuit is configured to vary the duty cycle of the control pulses to deliver a multi-phase VF therapy that includes first and second phase therapies, wherein: during the first phase therapy, a combination of two or more medium voltage (MV) shocks are delivered entirely from the single charge storage capacitor; and during the second phase therapy, a low voltage pulse train is delivered at least partially from the single charge storage capacitor (fig. 14).  Kroll et al. teaches it is known in the art for capacitors to be charged to 400 volts (col. 1, lines 62-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try charge the charging capacitor to 400V as taught by Kroll et al. as it appears to be a known charging limit in capacitors in common defibrillator systems to yield predictable results in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792